Citation Nr: 0909514	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected gastric ulcer with 
gastrointestinal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and March 2006 rating decisions of 
Department of Veterans Affairs (VA) Regional Offices (RO).

In August 2004, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing, 
he submitted additional evidence accompanied by a waiver of 
initial RO review of the evidence.  See 38 C.F.R. § 20.1304.  
The waiver also included all evidence received by VA 
subsequent to the issuance of the January 2004 statement of 
the case.  This evidence will be considered by the Board in 
adjudicating this appeal.  Subsequent to the hearing, the 
Veteran submitted additional evidence accompanied by a waiver 
of RO consideration.  In addition, the Veteran submitted 
documents directly to the Board in July, August, October, and 
November 2008, accompanied by a waiver of RO consideration, 
which have been associated with the claims folder.  These 
documents will also be considered by the Board in 
adjudicating these claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for glaucoma 
and entitlement to an initial evaluation in excess of 10 
percent for service-connected gastric ulcer with 
gastrointestinal bleeding are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The Veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran seeks service connection for PTSD.  The Veteran 
contends that his current PTSD is due to the Veteran's 
experiences while serving in the Republic of Korea in 1954 
and 1955.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran served on active duty in the 
United States Army from March 1954 to March 1956.  Post 
service medical treatment records, beginning in May 1999, 
reveal a psychiatric disorder.  In a private medical letter 
dated in May 1999, Dr. D.K. diagnosed the Veteran with major 
depression and indicated that he was "unable to identify any 
environmental or social factors which contribute to this 
patient's condition other than the stress which he feels from 
the reported mistreatment and harassment in the work place."  
In another letter written by Dr. D.K., dated in May 1999, the 
Veteran was noted to have been under a continuing pattern of 
stress at work for a number of months.  In a private note, 
dated in February 2000, Dr. C.B. diagnosed the Veteran with 
PTSD based upon the Veteran's report of work place 
mistreatment and harassment.

In January 2003, the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  After examination, the 
Veteran was diagnosed with anxiety disorder and the examiner 
indicated that the DSM IV criteria for a diagnosis of PTSD 
were not met.  In rendering the diagnosis, the examiner noted 
that the Veteran had both active service and post service 
stressors.

In a March 2003 private physician letter, Dr. D.K. diagnosed 
the Veteran with PTSD and indicated that the Veteran's PTSD 
was related to the Veteran's work place stress.  In an August 
2004 letter, Dr. D.K. again noted the Veteran's stress and 
anxiety with his abuse "suffered at the hands of the postal 
administration."  He also stated, "the court was aware that 
currently [Veteran] is suffering an exacerbation of his post 
traumatic stress disorder from his time in the military."  
Subsequently, in an April 2006 letter, Dr. D.K. reiterated 
that the Veteran's PTSD was due to the Veteran's experiences 
in the Republic of Korea and was merely exacerbated by the 
Veteran's work place stress.  In a June 2007 letter, Dr. D.K. 
indicated that the Veteran has had a longstanding fear of 
flying associated with the Veteran's service.  Dr. J.N., in a 
letter dated in June 2007, reported that the Veteran suffers 
from PTSD due to his military service. 

In a VA treatment note, dated in February 2007, the Veteran 
was diagnosed with PTSD based upon the Veteran's reported 
experience in the Republic of Korea.  The Veteran reported 
that he had seen a soldier commit suicide, saw trucks filled 
with ammunition fall off of a mountain road killing or 
injuring the men, and saw soldiers shooting at each other 
after they become intoxicated.  The Veteran has been 
diagnosed for and treated by VA for PTSD since February 2007.

In November 2007 the Veteran was afforded a VA C&P 
examination in regard to his PTSD.  Again the Veteran 
reported having witnessed a soldier commit suicide and 
observing soldiers injuring each other in friendly fire.  The 
Veteran also indicated that he observed a soldier being 
injured when a grenade exploded, seeing a soldier sleep with 
a bag full of grenades, and that he experienced an aircraft 
mechanical failure on his return to the United States from 
Korea.  The Veteran also reported and the examiner noted the 
Veteran's post service workplace stressors.  The examiner 
diagnosed the Veteran with PTSD based upon the Veteran's 
reported military stressors.

As noted above, in support of his claim, the Veteran has 
reported a number of stressors which he indicates led to his 
PTSD.  Specifically, the Veteran indicates that he observed a 
soldier commit suicide, saw a truck loaded with ammunition 
fall off of a mountain road killing or injuring its crew, 
witnessed soldiers injure each other with friendly fire while 
intoxicated, experienced a land mine explosion, witnessed a 
soldier injured by a hand grenade, saw a soldier sleeping on 
a bag of grenades, and experienced an aircraft failure, 
including an engine fire forcing a landing.  In addition, the 
Veteran has submitted statements of his mother and friends 
indicating that they received letters while the Veteran was 
in Korea describing some of the stressors that he alleges.

A review of the Veteran's claims folder reveals that the 
Veteran's service records are unavailable as they were 
destroyed by a fire at the National Personnel Records Center 
(NPRC).  As such, there is a heightened duty to assist the 
claimant.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  Here, VA has attempted to obtain additional 
information from the appellant in an attempt to reconstruct 
his service records.  VA also asked that he provide any 
service records within his possession.  The Veteran reported 
that he no longer has any copies of any service records due 
to their destruction in a fire that destroyed his home.  He 
provided a copy of a letter indicating that his home was 
completely rebuilt.  The Board is satisfied that VA has made 
every effort to secure any additional available service 
records, and that any further effort would be fruitless.

The evidence does not show that the Veteran engaged in 
combat.  A review of the Veteran's claims folder does not 
reveal any decorations, medals, badges, or commendations 
confirming the Veteran's participation in combat.

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, as 
indicated above, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

As stated above, the Veteran has a diagnosis of PTSD 
associated with the Veteran's reported in service stressors 
in the Republic of Vietnam.  However, despite this treatment 
record, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In this case, notwithstanding the 
diagnoses of PTSD, the evidence of record does not provide 
corroboration of the occurrences of the Veteran's claimed 
stressors by official service records or other credible 
supporting evidence.

The RO has attempted to verify the Veteran's stressors with 
the U.S. Army & Joint Services Records Research Center 
(JSRRC).  In a statement, dated in July 2007, the JSRRC 
reported that it was unable to locate any records 
corroborating the Veteran's reported in service stressors.  
They indicated the U.S. Army Crime Records Center (ACRC) may 
have records pertaining to soldiers shooting at each other.  
However, the Veteran has not provided any names of the 
soldiers involved and, therefore, a search could not be 
conducted.  See March 2008 ACRC letter to the Veteran. 

The Veteran has submitted a number of lay statements from 
friends and family regarding his claimed stressors.  The 
Board notes that the appellant does not have to provide 
information to corroborate every detail of a stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
However, the appellant must provide sufficiently detailed 
information about at least one incident to enable VA to 
corroborate a stressor.  The lay statements submitted by the 
Veteran only provide general information regarding the 
conditions of service.  The statements do not identify any 
individual by name or the dates of the claimed events and do 
not indicate that the authors of the statements were present 
when the alleged stressors were claimed to have occurred.  As 
such, the Board has considered the lay statements submitted 
by the Veteran, however, although the Veteran has had ample 
notice of the importance of a verified stressor in his case 
and that the responsibility to submit sufficiently specific 
information rests with him under 38 C.F.R. § 3.159(c)(2)(i), 
he has not provided adequate information, through the 
submitted lay statements, to attempt verification of his 
claimed stressors.

The Board finds that service connection for PTSD is not 
warranted.  The objective evidence of record does not show 
that the Veteran engaged in combat with the enemy, and 
therefore his statements alone are not sufficient to 
establish the occurrence of the claimed stressors.  With no 
corroborating, credible supporting evidence that was exposed 
to the reported stressors or that the stressors actually 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  Accordingly, service connection for 
PTSD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 F.R. 
23,353-56 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder includes VA 
treatment records, reports of VA medical examinations, and 
private treatment records.  In August 2004 the Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for glaucoma and an 
initial evaluation in excess of 10 percent disabling for 
service-connected gastric ulcer with gastrointestinal 
bleeding.

The case was previously before the Board in March 2006 when 
it remanded the Veteran's claim of entitlement to service 
connection for glaucoma.  The Board noted that while the 
Veteran was provided a VA eye examination in February 2003, 
the examiner did not consider the eye injury and treatment 
the Veteran received in service and did not render an opinion 
as to whether the current glaucoma is related to that in 
service incident or treatment.  The Board noted that the 
Veteran was treated in service for a small mass in the 
lateral conjunctiva of the right eye.  The Board requested on 
remand that the claims folder be returned to the original VA 
examiner, if possible, and for an opinion to be rendered 
addressing whether the Veteran's glaucoma is at least as 
likely as not (probability of 50 percent or more) related to 
the eye condition treated in service.  This remand action was 
necessary as the Board cannot reach its own medical 
conclusion as to etiology.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Subsequently, the Veteran was afforded VA C&P eye 
examinations in October and December 2007.  While the Veteran 
was again diagnosed with open angle glaucoma in October 2007, 
the examiner in neither the October 2007 examination nor 
December 2007 addendum rendered an opinion on whether the 
Veteran's current open angle glaucoma was related to the 
Veteran's eye condition treated in service.  

The Court has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded again for an opinion to be 
rendered on whether the Veteran's glaucoma is at least as 
likely as not (probability of 50 percent or more) related to 
the eye condition treated in service.

In a Notice of Disagreement (NOD) dated June 2006, the 
Veteran disagreed with the initial evaluation assigned for 
gastric ulcer with gastrointestinal bleeding after service 
connection was granted in March 2006 pursuant to the Board's 
order dated the same month.  To date, the RO has not issued 
the Veteran a Statement of the Case (SOC) with respect to the 
claim for entitlement to an initial evaluation in excess of 
10 percent disabling for service-connected gastric ulcer with 
gastrointestinal bleeding.  Under the circumstances, the 
Board is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

It is noted that the Veteran receives treatment through the 
Mobile, Alabama, and Biloxi, Mississippi, Veterans' Affairs 
Medical Centers (VAMC).  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA treatment records from the Mobile, 
Alabama, and Biloxi, Mississippi, VAMCs dating from March 
2007 to the present

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the Veteran that are dated 
from March 2007, to the present.  Also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
provided that any necessary authorization 
forms are completed.  

2.  The RO should forward the claims 
folder to the examiner who conducted the 
Veteran's VA eye examination in October 
2007 and rendered an addendum in December 
2007 for another addendum.  The addendum 
must address whether it is at least as 
likely as not (probability of 50 percent 
or more) that the Veteran's glaucoma is 
related to the eye treatment that the 
Veteran received in service.  If the 
original examiner is not available or 
feels that another examination is 
required to provide the opinion, the 
Veteran should be scheduled for another 
VA eye examination.

3.  The RO must issue the Veteran an SOC 
with respect to his claim of entitlement 
to an initial evaluation in excess of 10 
percent disabling for service-connected 
gastric ulcer with gastrointestinal 
bleeding, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a response.

4.  Thereafter, the RO should 
readjudicate any issues in appellate 
status and issue a supplemental statement 
of the case to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


